 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11
       BARRY L. BROOKINS,                        1:18-cv-00645-DAD-GSA-PC
12
                              Plaintiff,         ORDER DENYING MOTION FOR DISCOVERY
13                                               OR FURTHER BRIEFING RELATED TO
                   v.                            EQUITABLE TOLLING ISSUE
14                                               (ECF No. 19.)
       RAJENDRA DWIVEDI,
15
                              Defendant.
16

17

18           Barry L. Brookins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   with this civil rights action pursuant to 42 U.S.C. § 1983. On May 10, 2018, Plaintiff filed the

20   Complaint commencing this action. (ECF No. 1.)

21           On June 4, 2018, the court screened the Complaint under 28 U.S.C. § 1915 and issued an

22   order requiring Plaintiff to show cause why this case should not be dismissed as barred by the

23   applicable statute of limitations. (ECF No. 8.) On August 27, 2018, Plaintiff filed a response to

24   the order to show cause. (ECF No. 13.) On August 29, 2018, the court issued an order vacating

25   the order to show cause, stating that “[w]hile Plaintiff has not proven that he is entitled to

26   equitable tolling, the court finds that Plaintiff has shown cause why this case should not be

27   dismissed as barred by the statute of limitations at this stage of the proceedings.” (ECF No. 14

28   at 2:1-3.)

                                                      1
 1          On December 5, 2018, Plaintiff filed a motion “to bring forth names, dates & incidents
 2   to support & clarify petitioner’s civil complaint and issues regarding equitable tolling.” (ECF
 3   No. 19.) In his motion, Plaintiff refers to his allegations in the Complaint that “illegal surgery”
 4   was performed on him in 2010, and complains about lack of access to the law library and loss of
 5   his legal property. Plaintiff also submits prison medical records related to the surgery at issue.
 6           To the extent that Plaintiff seeks leave to conduct discovery or submit further briefing
 7   related to whether he is entitled to equitable tolling, Plaintiff’s motion shall be denied. Discovery
 8   has not been opened and equitable tolling is not presently at issue in this case. Plaintiff should
 9   not submit materials to the court concerning equitable tolling unless the issue is raised at a later
10   stage of the proceedings, for example in a motion to dismiss.
11          Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion, filed on
12   December 5, 2018, is DENIED.
13
     IT IS SO ORDERED.
14

15      Dated:     December 6, 2018                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
